DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, US 2o12/0153289 (listed in IDS filed on 09/28/2020).
n re Claim 1, Kaneko discloses a  transistor including a first insulating film 34, a   semiconductor layer (24, 25, 26, 27, 28), a gate insulating film 35, an upper gate electrode 21, and a second insulating film 36 being sequentially layered on a substrate 5a, the transistor comprising: a light blocking layer 31 layered on the second insulating film 36 and formed of metal ([0076]), wherein the layer 31 is electrically connected to the upper gate electrode 21 by interposing a gate contact hole 22 provided in the second insulating film 36, and the oxide semiconductor layer (24, 25, 26, 27, 28) is configured such that a region overlapping with the upper gate electrode 21 overlaps with the layer 32 (Figs. 1-10; [0037 -0099]).
Kaneko does not specify that the semiconductor layer (24, 25, 26, 27, 28) is an oxide semiconductor layer; as well as that the oxide semiconductor layer (24, 25, 26, 27, 28) is configured such that a region overlapping with the upper gate electrode 21 entirely overlaps with the light blocking layer 32. 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Kaneko’s semiconductor layer made of silicon with the oxide semiconductor layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
As far as a limitation of the upper gate electrode 21 entirely overlaps with the light blocking layer 32 is concerned, it is essentially a ratio of widths of the upper gate electrode 21 and the light blocking layer 32. It is known in the art that the with is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
Let’s note that Kaneko’s layer 31 is inherently a light blocking layer, because according to MPEP2112.01 [R-3]  — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case Kaneka’s layer 31 being substantially identical in structure and composition with Applicant’s light blocking layer inherently functions as a light blocking layer. 
In re Claim 2, Kaneko discloses the transistor according to claim 1, comprising: a source electrode 32 and a drain electrode 33 electrically connected to the semiconductor layer (24, 25, 26, 27, 28) by interposing a conductor contact hole (29, 30) provided in the second insulating film 36, wherein the light blocking layer 31 is formed in the same layer as the source electrode 32 and the drain electrode 33 in a layered thickness direction (Fig. 4).
In re Claim 5, Kaneko discloses the transistor according to any one of claim 1, wherein the gate contact hole 22 overlaps with a channel region 26 of the oxide semiconductor layer (24, 25, 26, 27, 28) (Fig. 4).

I(n re Claim 7, Kaneko discloses the transistor according to claim 1, wherein the upper gate electrode 21and the gate insulating film 35 are aligned in plan view (Fig. 4).
In re Claim 8, Kaneko discloses the transistor according to claim 1, wherein a lower gate electrode 23 facing to the oxide semiconductor layer (24, 25, 26, 27, 28) by interposing the first insulating film 34 is formed below the oxide semiconductor layer (24, 25, 26, 27, 28), and the lower gate electrode 23 overlaps with a channel region 26 of the oxide semiconductor layer (24, 25, 26, 27, 28) in plan view (Fig. 4).
In re Claim 9, Kaneko discloses the transistor according to claim  1, wherein the light blocking layer 31 is formed protruding outward of a region where the upper gate electrode 21 and the oxide semiconductor layer (24, 25, 26, 27, 28) overlap with each other in plan view (Fig. 4).
In re Claim 10, Kaneko discloses the transistor according to claim 1, wherein the light blocking layer 31 is formed in an island shape corresponding to the oxide semiconductor layer (24, 25, 26, 27, 28) (Fig. 3).
In re Claim 11, Kaneko discloses a display device (Fig. 2) comprising the transistor according to any one of claim 1, the display device comprising a display region A  formed with a plurality of pixel circuits corresponding to a plurality of pixels, wherein each of the plurality of pixel circuits includes a drive transistor 18 formed of the transistor (Fig. 2).

In re Claim 13, Kaneko discloses the display device according to claim 11, wherein the upper gate electrode 21 is a gate wiring line ([0057]).
In re Claim 14, Kaneko discloses the display device according to claim 11, wherein the display device is a transparent display device (Fig. 1).

Allowable Subject Matter
Claim 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter:
In re Claim 3: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 3 as: “a third insulating film layered on the second insulating film; and a source electrode and a drain electrode electrically connected to the oxide semiconductor layer by interposing a conductor contact hole provided in the second insulating film and the third insulating film”, in combination with limitations of Claim  1 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893